                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION

IN RE: MARTIN J. MCCARTHY and
LAURA MCCARTHY

              Debtors.


MARTIN J. MCCARTHY and LAURA
MCCARTHY,

            Appellants,

v.                                                 Case No.: 2:19-cv-664-FtM-38
                                                  Bankr. No.: 9:17-BK-06512FMD

RAVENWOOD HOMES, LLC,

              Appellee.
                                          /

                               ORDER TO SHOW CAUSE 1

       Before the Court is an appeal from the United States Bankruptcy Court for the

Middle District of Florida. Following a one-day trial, Chief Judge Caryl Delano issued an

order overruling Appellant’s objection to a claim (called the “Order”).        (Doc. 4-13).

Appellants appeal that ruling. However, Appellants failed to designate a complete record.

The Court cannot consider this appeal on the current record. So Appellants are ordered

to show cause why this appeal should not be dismissed for failure to provide a sufficient

record. Also, because the briefing is deficient, the Court dismisses Appellants’ briefs

without prejudice.


1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third
parties or the services or products they provide, nor does it have any agreements with
them. The Court is also not responsible for a hyperlink’s availability and functionality, and
a failed hyperlink does not affect this Order.
A. Insufficient Record

       First, the record on appeal is insufficient. This Court reviews the Bankruptcy

Court’s factual findings for clear error and legal conclusions de novo. In re Int’l Admin.

Servs., Inc., 408 F.3d 689, 698 (11th Cir. 2005). “A factual finding is not clearly erroneous

unless this court, after reviewing all of the evidence, is left with the definite and firm

conviction that a mistake has been committed.” Id. (alteration accepted, internal quotation

marks omitted, and citation omitted).

       Appellants challenge Chief Judge Delano’s factual findings and conclusions in the

Order. In doing so, Appellants had to provide an adequate record:

              (5) Unsupported Finding or Conclusion. If the appellant
              intends to argue on appeal that a finding or conclusion is
              unsupported by the evidence or is contrary to the evidence,
              the appellant must include in the record a transcript of all
              relevant testimony and copies of all relevant exhibits.

Fed. R. Bankr. P. 8009(b)(5). Under the Rules, it is Appellants’ duty to designate the

record and order any necessary transcripts. Fed. R. Bankr. P. 8009(a)(1); 8009(b)(1);

see also In re Bagwell, 741 F. App’x 755, 758 (11th Cir. 2018). In the Order, Judge

Delano made factual findings based on documents and testimony offered at the trial. Yet

Appellants did not designate the necessary trial transcript as part of the record. Without

the transcript, the Court can only guess whether any error occurred below. See In re

Kunsman, 752 F. App’x 938, 940-41 (11th Cir. 2018); In re Echeverry, 720 F. App’x 598,

599-600 (11th Cir. 2018).

       There are other problems with this record. Appellants failed to designate the

relevant documents they rely on as part of the record. And the record on appeal does

not include the exhibits and papers Chief Judge Delano relied on in the Order. Rather




                                             2
than designate any relevant documents as part of the record—like the Rules require—

Appellants attached some exhibits to their brief (Doc. 6). Yet the Court is unsure whether

those documents were all presented to the Bankruptcy Court. Some are stamped with

the Bankruptcy Court’s case number, others are not. And one exhibit is an email dated

after Chief Judge Delano issued the Order. (Doc. 6 at 53). Appellate courts cannot

“consider exhibits attached to appellate briefs that were not presented” below. Webster

v. Sec’y for Dep’t of Corr., 384 F. App’x 979, 982 (11th Cir. 2010). “Similarly, the exhibits

that [an appellant] submits with his appellate brief which are not part of the record on

appeal will not be considered.” Turner v. Broward Sheriff’s Office, 542 F. App’x 764, 764

n.1 (11th Cir. 2013). Without a complete record, the Court is stuck sifting through exhibits

to an appellate brief that are not part of the record, unsure whether the Bankruptcy Court

ever considered them.

       Given this, the Court concludes the record is deficient. Appellee is correct that this

is a basis to affirm or dismiss an appeal outright. See Kunsman, 752 F. App’x at 940-41;

Echeverry, 720 F. App’x at 599-600; In re Perez, No. No. 18-24810-Civ-Scola, 2019 U.S.

Dist. LEXIS 75530, at *4-5 (S.D. Fla. May 6, 2019), aff’d, 2020 WL 374674 (11th Cir. Jan.

23, 2020). But considering Appellants’ pro se status, the Court will not dismiss the appeal

without allowing Appellants the chance to respond. So Appellants must show cause why

the appeal should not be dismissed.        Alternatively, Appellants can file a motion to

supplement the record.       Federal Rule of Bankruptcy Procedure 8009(e) governs

correcting or supplementing the record. Either way, Appellants must respond or file a

motion within fourteen days.




                                             3
B. Deficient Briefing

      Second, Appellants’ briefing does not comply with the Rules. While pro se briefs

are liberally construed, they “must nonetheless conform to procedural rules,” like Rule

8014(a). See Echeverry, 720 F. App’x at 599-600; Thompson v. Gunn, No. 5:16-cv-555-

Oc-30, 2017 WL 637553, at *2 (M.D. Fla. Feb. 16, 2017).

      Rule 8014(a) controls the form and substance of an appellant’s brief. In full, that

Rule follows:

      (a) Appellant’s Brief. The appellant’s brief must contain the following
      under appropriate headings and in the order indicated:

                (1) a corporate disclosure statement, if required by Rule
                8012;

                (2) a table of contents, with page references;

                (3) a table of authorities—cases (alphabetically arranged),
                statutes, and other authorities—with references to the pages
                of the brief where they are cited;

                (4) a jurisdictional statement, including:

                       (A) the basis for the bankruptcy court’s subject-
                       matter jurisdiction, with citations to applicable
                       statutory provisions and stating relevant facts
                       establishing jurisdiction;

                       (B) the basis for the district court’s or BAP’s
                       jurisdiction, with citations to applicable statutory
                       provisions     and       stating   relevant    facts
                       establishing jurisdiction;

                       (C) the filing dates establishing the timeliness of
                       the appeal; and

                       (D) an assertion that the appeal is from a final
                       judgment, order, or decree, or information
                       establishing the district court’s or BAP’s
                       jurisdiction on another basis;




                                                4
              (5) a statement of the issues presented and, for each one, a
              concise statement of the applicable standard of appellate
              review;

              (6) a concise statement of the case setting out the facts
              relevant to the issues submitted for review, describing the
              relevant procedural history, and identifying the rulings
              presented for review, with appropriate references to the
              record;

              (7) a summary of the argument, which must contain a
              succinct, clear, and accurate statement of the arguments
              made in the body of the brief, and which must not merely
              repeat the argument headings;

              (8) the argument, which must contain the appellant’s
              contentions and the reasons for them, with citations to the
              authorities and parts of the record on which the appellant
              relies;

              (9) a short conclusion stating the precise relief sought; and

              (10) the certificate of compliance, if required by Rule
              8015(a)(7) or (b).

Fed. R. Bankr. P. 8014(a). Except for a table of contents, Appellants’ brief contains none

of these sections. Moreover, the briefing is so disorganized that Appellants’ arguments

are difficult to fully understand. Without any distinction, the briefing mixes portions of the

record, apparent legal citations, facts, and argument. And there are random, unexplained

citations that do not appear to correspond to anything in the record. Aside from the

formatting issues, the brief fails to include required information like a jurisdictional

statement and summaries of the issues, case, or argument. Likewise, Appellants’ reply

brief exceeds the page limit by ten pages. Fed. R. Bankr. P. 8015(a)(7)(A).

       In short, the briefing does not comply with the Rules. “Failure to comply with Rule

8014(a) is grounds for dismissing a bankruptcy appeal.” E.g., Ehrlich for Hoffmans Trade

Grp. LLC v. Commercial Factors of Atlanta, 567 B.R. 684, 691 (N.D.N.Y. 2017). Because



                                              5
Appellants are pro se, however, the Court will allow them to refile briefs that comply with

the Rules. See Thompson, 2017 WL 637553, at *2-3. So the Court dismisses Appellants’

brief and reply brief without prejudice. Id. If Appellants intend to pursue their appeal, they

can file proper briefs at a later date after the record issue is resolved. 2

       Accordingly, it is now

       ORDERED:

       1. Appellants are ORDERED to SHOW CAUSE why this appeal should not be

           dismissed on or before February 14, 2020. ALTERNATIVELY, Appellants

           may FILE a motion to supplement the record on or before February 14, 2020.

       2. Appellants’ brief (Doc. 6) and reply brief (Doc. 9) are DISMISSED without

           prejudice.

       3. The Clerk is DIRECTED to add a STAY flag to the docket until further order by

           the Court.

       DONE and ORDERED in Fort Myers, Florida this 31st day of January 2020.




Copies: All Parties of Record




2For case management purposes, the Court will stay this appeal until these matters are
settled.


                                               6
